Citation Nr: 0630933	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  97-03 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis and disc disease of the cervical spine 
prior to November 10, 2003.

2.  Entitlement to an initial evaluation in excess of 30 
percent for arthritis and disc disease of the cervical spine 
from November 10, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1984 until February 
1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

The November 1996 rating decision that initially granted 
service connection for the cervical spine characterized the 
disability as "arthritis," without any mention of disc 
disease.  Subsequent evidence reveals diagnoses of 
degenerative disc disease of the cervical spine, and a VA 
examiner in January 2006 concluded that it was at least as 
likely as not that such disc disease was a component of the 
service-connected disability.  Therefore, the issue is 
appropriately characterized as indicated on the title page of 
this decision.


FINDINGS OF FACT


1.  Prior to November 10, 2003, the veteran's arthritis and 
disc disease of the cervical spine were manifested by 
subjective complaints of pain, productive of no more than 
slight limitation of motion with no more than mild  
neurologic manifestations.

2.  From November 10, 2003, the veteran's arthritis and disc 
disease of the cervical spine were manifested by subjective 
complaints of pain, productive of limited motion but without 
any showing of unfavorable ankylosis of the entire spine.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the schedular criteria for 
an initial evaluation in excess of 10 percent for arthritis 
and disc disease of the cervical spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5290; (as in effect prior to September 26, 2003); 
38 C.F.R. § 4,71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

2.  From September 23, 2002, until November 10, 2003, the 
schedular criteria for a separate initial staged 10 percent 
evaluation for orthopedic manifestations of the service-
connected arthritis and disc disease of the cervical spine 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003). 

3.  From September 23, 2002, the schedular criteria for a 
separate initial staged 20 percent evaluation for neurologic 
manifestations of the service-connected arthritis and disc 
disease of the cervical spine have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect from September 23, 2002 to September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (as in 
effect from September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 8510, 8511, 8512, 8513, 8514 (2005).

4.  From November 10, 2003, the schedular criteria for a 
separate initial staged evaluation in excess of 30 percent 
for orthopedic manifestations of the service-connected 
arthritis and disc disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Here the veteran is appealing the initial rating assignment 
as to his cervical spine disability.  In this regard, because 
the November 1996 rating decision granted the veteran's claim 
of entitlement to service connection, such claim is now 
substantiated.  As such, his filing of a notice of 
disagreement as to the November 1996 determination does not 
trigger additional notice obligations under 38 U.S.C.A. 
§ 5103(a).  Rather, the veteran's appeal as to the initial 
rating assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§  5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.
  
The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for the cervical spine 
disability at issue (38 C.F.R. § 4.71a, 5290), and included a 
description of the rating formulas for all possible schedular 
ratings under that diagnostic code.  Additionally, a May 2004 
supplemental statement of the case (SSOC) included the 
revised schedular criteria for disabilities of the spine 
effective September 26, 2003.  That SSOC also informed the 
veteran of the criteria necessary to achieve a higher rating 
prior to September 26, 2003.  For these reasons, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disabilities at issue.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the veteran's 
statements in support of his appeal, to include testimony 
provided before the RO in April 1999, are affiliated with the 
claims folder.  The Board has carefully reviewed such  
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- cervical spine, prior to November 10, 
2003

The veteran is claiming entitlement to an increased rating 
for his arthritis and disc disease of the cervical spine.  As 
this claim involves an appeal from an initial rating 
assignment, the Board must consider the entire time period 
involved and contemplate staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

In the present case, the service connected disability 
involves disc disease of the cervical spine, necessitating 
analysis under the schedular criteria pertaining to 
intervertebral disc syndrome.  As such, both revisions of the 
rating schedule noted above must be considered.

Prior to November 10, 2003, the veteran is assigned a 10 
percent evaluation for his arthritis and disc disease of the 
cervical spine.  The Board will first consider whether the 
rating criteria in effect prior to September 23, 2002, 
affords a basis for an increased rating.  

Prior to September 23, 2002, the veteran's cervical spine 
disability is evaluated under the rating criteria for 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of cervical motion is addressed under Diagnostic 
Code 5290.  Under that Code section, a 10 percent rating is 
warranted for slight limitation of motion.  To achieve the 
next-higher 20 percent evaluation, the evidence must 
demonstrate moderate limitation of motion.  Moreover, in 
evaluating the extent of disability, the Board must consider 
additional functional impairment due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

Following a review of the competent evidence, the Board finds 
that the veteran's disability picture is consistent with the 
10 percent evaluation currently assigned for slight 
limitation of cervical motion during the period in question 
and that a higher rating is not warranted.  Indeed, VA 
examination in July 1996 showed cervical spine forward 
flexion to 30 degrees, backward extension to 30 degrees, 
lateral flexion to 40 degrees and rotation to 50 degrees.  
There was no objective evidence of pain on motion.  An August 
1999 VA examination (on a fee basis) indicated normal range 
of cervical spine motion.  These findings are not consistent 
with moderate limitation of motion and, as such, assignment 
of the next-higher 20 percent rating is not justified.  

In reaching the above conclusion, the Board acknowledges the 
veteran's complaints of cervical spine pain upon VA 
examination in July 1996.  At that time, the veteran 
complained of pain at the base of his neck in the 
interscapular area.  He experienced such pain when turning 
his neck.  However, pain was not objectively demonstrated on 
physical examination.  Moreover, while a June 2001 private 
examination showed tenderness to palpation over the 
paravertebral muscles of the cervical spine on the left, 
there was no indication that such tenderness resulted in 
additional functional limitation such that the veteran's 
disability picture was more nearly approximated by the next-
higher 20 percent rating.  Rather, from a functional 
standpoint, the veteran's symptoms are consistent with the 10 
percent rating currently in effect during the period in 
question.  

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased rating 
prior to September 23, 2002.  In this regard, Diagnostic Code 
5293, for intervertebral disc syndrome, provides that a 20 
percent evaluation is warranted for moderate recurring 
attacks of intervertebral disc syndrome.  In this regard, 
treatment reports dated in 2001 from F. J., D.O. reflect left 
upper extremity radiculitis and a pinched nerve at C5-C6 on 
the left side of the cervical spine.  The veteran was being 
treated for such radiculitis with Vioxx.  

The Board finds that the veteran's radicular symptoms do not 
warrant a higher evaluation under the old version of 
Diagnostic Code 5293.  Indeed, in an August 2001 treatment 
report written by Dr. F. J., the veteran stated that his 
radicular discomfort was only minimal.  No other competent 
evidence during the period in question establishes moderate 
attacks of intervertebral disc syndrome such as to warrant a 
20 percent rating.  Indeed, VA examination in July 1996 and 
August 1999 failed to reveal any neurologic problems.  

No other Diagnostic Codes in effect prior to September 23, 
2002, are relevant to the claim at issue.  Indeed, as there 
is no evidence of vertebral fracture, Diagnostic Code 5285 is 
not for application.  Similarly, as the evidence fails to 
establish ankylosis, or demonstrate disability comparable 
therewith, Diagnostic Codes 5286 and 5287 do not apply.   
There are no other relevant Code sections for consideration. 

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the last 12 
months.

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 2 weeks but less than 4 weeks during a 
previous 12-month period.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected cervical spine disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all other 
disabilities, results in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative changes of the 
cervical spine.  In this regard, it is noted that the claims 
file does not contain any medical evidence pertinent to the 
cervical spine during the period in question.  Therefore, the 
Board will consider the history of such disability in 
evaluating the claim.  See 38 C.F.R. § 4.1; See also 
Schafrath v. Derwinski, 1 Vet. App. 589, 592. (1995).  

As noted above, one relevant orthopedic Diagnostic Code for 
consideration is Diagnostic Code 5290, concerning limitation 
of motion of the cervical spine.  
The historical evidence of record, as discussed above, 
reveals cervical flexion to no less than 30 degrees, backward 
extension to no less than 30 degrees, lateral flexion to no 
less than 40 degrees and rotation to no less than 50 degrees.  
A VA orthopedic examination in August 1999 indicated normal 
cervical motion.  

Based on the foregoing, the Board finds that a 10 percent 
rating for slight limitation of cervical motion is 
appropriate under Diagnostic Code 5290.  Indeed, the evidence 
of record failed to indicate any additional functional 
limitation due to factors such as pain, weakness, 
incoordination or fatigability such as to warrant the next-
higher 20 percent rating.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board finds that there are no other orthopedic Diagnostic 
Codes relevant to the evaluation of the veteran's claim.  As 
previously noted, Diagnostic Codes 5285 (vertebral fracture) 
and 5286-5287 (ankylosis) are not for application here.  
Similarly, as the disability in question involves the 
cervical spine, Diagnostic Code 5295, concerning lumbosacral 
strain, does not apply.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected cervical spine disability.  

In the present case, the veteran's neurological complaints 
relate to the upper extremities.  Thus, diagnostic codes 
8510-8519 are potentially applicable.  

Between September 23, 2002, and September 26, 2003, there is 
no medical evidence referable to the neurologic 
manifestations of the veteran's cervical spine arthritis and 
disc disease.  Again, 38 C.F.R. § 4.1 provides that, in 
evaluating a disability, such disability is to be viewed in 
relation to its whole recorded history.  Therefore, the Board 
will consider private medical evidence dated in 2001, VA 
which is found to shed additional light on the veteran's 
disability picture as it relates to the rating period in 
question. 

As previously noted, private treatment reports from Dr. F. 
J., dated in 2001, reveal left upper extremity radiculitis, 
which the veteran was treating with Vioxx.  An August 2001 
report noted that such radicular pain was minimal.  

The Board finds that the medical evidence detailed above 
warrants a finding of mild neurological manifestations of the 
veteran's service-connected arthritis and disc disease of the 
cervical spine.  As the medical evidence does not 
specifically state which nerves were affected by the 
veteran's cervical spine disability, the Board will simply 
apply the Diagnostic Code affording the highest possible 
rating evaluation for "mild" neurological symptoms.  In 
this manner, the Board satisfies its obligation to resolve 
all reasonable doubt in favor of the veteran.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In the present case, a 20 
percent rating for mild disability is afforded under 
Diagnostic Codes 8510-8514.  All remaining potentially 
relevant Code sections provide only 10 percent or 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 20 percent rating under Diagnostic Code 8510, 8511, 8512, 
8513, or 8514 for the neurologic manifestations of the 
disability at issue.

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the veteran's 
arthritis and disc disease of the cervical spine.  It has 
been determined that the veteran is entitled to a 10 percent 
rating under Diagnostic Code 5290 for his orthopedic 
manifestations.  He is entitled to a 20 percent evaluation 
for his neurologic manifestations pursuant to Diagnostic Code 
8510, 8511, 8512, 8513, or 8514.  Those ratings must now be 
combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  The veteran's other service-
connected disabilities for which he is assigned compensable 
evaluations include arthritis of the left elbow (10 percent 
disabling), hypertension (10 percent disabling), deep venous 
thrombosis of the left lower extremity (10 percent) and deep 
venous thrombosis of the right lower extremity (10 percent 
disabling.)

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 50 
percent is derived.  These combined ratings exceed the 
combined 40 percent evaluation currently in effect for the 
period in question.  

Thus, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, 
entitles the veteran to an increased combined service-
connected disability evaluation of 50 percent if he is rated 
separately for the orthopedic and neurologic manifestations 
of the disability at issue.  As such, the evidence supports 
the grant of a separate 20 percent rating for the orthopedic 
manifestations of the disability at issue, and a separate 10 
percent rating for the neurologic manifestations of the 
disability at issue, for the period from September 23, 2002, 
to September 25, 2003.  As discussed above, there is no basis 
for separate evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2005).  Under the general 
rating formula for diseases and injuries of the spine, a 10 
percent evaluation is warranted where there is forward 
flexion of the cervical spine greater than 30 degrees, but 
not greater than 40 degrees, or the combined range of motion 
of the cervical spine is greater than 170 degrees but not 
greater than 335 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour; or, there is vertebral body fracture 
with loss of 50 percent or more of height.  

Again, it has been determined that, at the time of the 
September 26, 2003, revision to the rating schedule, the 
veteran was entitled to a separate 10 percent evaluation for 
the orthopedic manifestations of his arthritis and disc 
disease of the cervical spine.  In order to be entitled to 
the next-higher 20 percent rating under the general rating 
formula for diseases and injuries of the spine, the evidence 
must show  forward flexion of the cervical spine greater than 
15 degrees, but not greater than 30 degrees, or the combined 
range of motion of the cervical spine is not greater than 170 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5238 for spinal stenosis; Diagnostic Code 5242, for 
degenerative arthritis of the spine; and Diagnostic Code 5243 
for intervertebral disc syndrome.  

Finally, a 40 percent rating applies where the evidence 
demonstrates unfavorable ankylosis of the entire cervical 
spine.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record does not enable an increased rating based 
on incapacitating episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 10 percent for the 
orthopedic manifestations disability at issue based on the 
general rating formula for disease or injury of the spine, 
effective September 26, 2003, for Diagnostic Codes 5237, 
5238, and 5243.  Again, the evidence prior to November 10, 
2003, has already been discussed, and such evidence did not 
establish a limitation of forward flexion of the cervical 
spine of 30 degrees or less.  In this regard, the Board notes 
that considering the veteran's medical history, for rating 
the disability at issue from September 26, 2003 through 
November 9, 2003, while cervical spine forward flexion was 
limited to 30 degrees on VA examination in July 1996, more 
recently on VA fee basis examination in August 1999, it was 
noted he had normal range of cervical spine motion.  
Similarly, such evidence also failed to show that the 
combined range of motion of the cervical spine was 170 
degrees or less, when considering the August 1999 clinical 
examination findings.  Additionally, there was no showing of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  Finally, the 
pertinent evidence failed to reveal additional limitation of 
function due to factors such as pain or weakness such as to 
enable a finding that the veteran's disability picture was 
more nearly approximated by the next-higher 20 percent 
rating.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate Diagnostic Code.  Thus, the 20 percent separate 
rating established beginning September 23, 2002, remains 
intact.  For the reasons already discussed, the evidence 
fails to support a rating in excess of that amount for the 
veteran's neurologic manifestations of his cervical spine 
disability.  

In conclusion, prior to November 10, 2003, the evidence of 
record supports the single 10 percent disability evaluation 
for the veteran's arthritis and disc disease of the cervical 
spine in effect prior to September 23, 2002.  There is no 
basis for a higher rating during that time period.  Effective 
September 23, 2002, the revised schedular criteria entitles 
the veteran to a separate 10 percent rating for the 
orthopedic manifestations of his cervical spine disability 
and a separation 20 percent rating for his neurologic 
manifestations.  Further revision to the rating schedule 
effective September 26, 2003, does not warrant further 
changes to the veteran's disability evaluations.  In reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to an initial evaluation in excess of 30 
percent for arthritis and disc disease of the cervical spine 
from November 10, 2003.

For the period beginning November 10, 2003, the veteran is 
assigned a 30 percent evaluation for the orthopedic 
manifestations of his arthritis and disc disease of the 
cervical spine pursuant to the general rating formula for 
diseases and disabilities of the spine.  In order to warrant 
the next-higher 40 percent evaluation under that general 
rating formula, the evidence must demonstrate unfavorable 
ankylosis of the entire cervical spine.  

The Board has reviewed VA examination reports dated in 
November 2003 and January 2006 and finds that neither 
demonstrates unfavorable ankylosis of the entire cervical 
spine, or disability comparable therewith.  These reports did 
indicate significant limitation of motion.  For example, upon 
VA examination in November 2003, the veteran only had 
cervical flexion to 7 degrees and cervical extension to 18 
degrees.  Lateral movement was also very limited, to 1-2 
degrees.  The January 2006 examination report showed forward 
flexion and extension both to 30 degrees.  The veteran also 
had 30 degrees of lateral flexion to the left and right and 
had lateral rotation to 60 degrees, left and right.  There 
was tenderness and soreness, as well as pain to palpation 
across the neck.  Muscle spasms were also noted.  There was 
also pain throughout range of motion.  No change in the 
veteran's range of motion was noted with repetition of 
movement.  

While acknowledging the complaints and findings of pain, as 
detailed above, the Board finds that such pain and functional 
limitation has already been contemplated in the assignment of 
the 30 percent rating in effect from November 10, 2003.  As 
the veteran's disability picture is not comparable to 
unfavorable ankylosis of the entire spine, the next-higher 40 
percent rating is not appropriate here.  

Again, Note (1) to the General Rating Formula for 
Disabilities of the Spine provides that associated objective 
neurological abnormalities should continue to be rated 
separately under an appropriate Diagnostic Code.  Thus, the 
20 percent separate rating established beginning September 
23, 2002, remains intact.  The November 2003 and January 2006 
examinations have been reviewed and fail to establish 
entitlement to a rating in excess of that amount for the 
veteran's neurologic manifestations of his cervical spine 
disability.  Indeed, VA examination in November 2003 showed 
no decrease in sensation of either upper extremity.  
Moreover, while the January 2006 VA examination reveals 
decreased sensation and slight weakness in the left hand, 
reflexes were equal.  Overall, the veteran's neurologic 
deficit is appropriately reflected by the 20 percent rating 
in effect from September 23, 2002.   

In conclusion, from November 10, 2003, the veteran is 
entitled to separate 30 and 20 percent evaluations, 
respectively, for his orthopedic and neurologic 
manifestations of his cervic spine arthritis and disc 
disease.  There is no basis for ratings in excess of those 
amounts.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Final considerations

Finally, the evidence does not reflect that, either prior to 
or as of November 10, 2003, the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

Prior to September 23, 2002, an initial rating in excess of 
10 percent for arthritis and disc disease of the cervical 
spine is denied.

From September 23, 2002 until November 10, 2003, entitlement 
to a separate 10 percent initial staged evaluation for 
orthopedic manifestations of the service-connected arthritis 
and disc disease of the cervical spine is granted, subject to 
the applicable law governing the award of monetary benefits.

From September 23, 2002, entitlement to a separate 20 percent 
initial staged evaluation for neurologic manifestations of 
the service-connected arthritis and disc disease of the 
cervical spine is granted, subject to the applicable law 
governing the award of monetary benefits.

From November 10, 2003, entitlement to a separate initial 
staged evaluation in excess of 30 percent for orthopedic 
manifestations of the service-connected arthritis and disc 
disease of the cervical spine is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


